Kirkpatrick, C. J.
— The defendant in this suit, when instituted before Justice Manderville, filed a plea in writing to the demand of the plaintiff, in which plea he expressly admitted himself to owe to the plaintiff, twenty-eight shillings and sixpence, which he there tenders to the plaintiff, *155but does not pay it into court. Upon the hearing of the cause, the justice renders a judgment for the plaintiff for $57.21 and $5.53 cents costs. From this judgment there was an appeal to the Common Pleas of Morris, and there that judgment was reversed, and a new judgment entered for the defendant.
This judgment of the Court of Common Pleas, is now before this court by certiorari; and I am of opinion, that it .must be reversed. The defendant admits himself by this plea, to owe a certain sum; the tendering that sum to the plaintiff, is no payment; upon the plea itself, therefore, judgment ought to have been for the plaintiff.
The other justices concurred.
Judgment reversed.